     Case 1:20-cv-00706-DLC Document 308 Filed 11/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :             20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :                   ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     As described in a letter of September 25, 2020, the Federal

Trade Commission (“FTC”) and defendant Martin Shkreli reached

agreement about a process and schedule to determine which of

Shkreli’s Bureau of Prisons (“BOP”)-monitored communications

with civil attorneys Kandis Kovalsky and Scott Vernick may be

reviewed by the FTC.   The FTC obtained these communications from

the BOP and provided them to Shkreli.      Shkreli transcribed the

telephone communications and was permitted to object to the
     Case 1:20-cv-00706-DLC Document 308 Filed 11/10/20 Page 2 of 3




FTC’s access to these communications on the grounds of

relevance, because they are prejudicial (as that term has come

to be understood in this litigation), or because they contain

legal advice or strategy related to this litigation or the

investigation that preceded this investigation.

     In letters of November 4 and 9, these parties dispute

whether the FTC can have access to certain of these

communications.   Shkreli essentially redacted all of the

transcripts.   The FTC has identified four categories of

communications that should be produced in unredacted form.            They

are (1) discussions of Shkreli’s exercise of shareholder rights,

(2) his reaction to a Wall Street Journal article describing how

he maintained control of Vyera while incarcerated, (3) his

effort to pay his criminal forfeiture and fines, and (4) his

efforts to set up a trust.    Shkreli asserts that he is only

contesting the FTC’s right of access to communications regarding

the first and third of these topics and that neither discussion

is relevant to this litigation.     Having reviewed the parties’

submissions and being familiar with the background to this

dispute, it is hereby

     ORDERED that Shkreli’s objections are overruled.

     IT IS FURTHER ORDERED that Shkreli shall promptly produce

all discussions in the BOP communications that are the subject




                                   2
     Case 1:20-cv-00706-DLC Document 308 Filed 11/10/20 Page 3 of 3




of the November 4 and 9 letters insofar as those discussions are

related to one or more of the four identified topics.


     Dated:    New York, New York
               November 10, 2020




                                   3
